HOLT, District Judge.
If the points raised by this demurrer had never been passed upon before, I should consider it a serious question whether the patent was not void for lack of invention. Conley v. Marum (C. C.) 83 Fed. 309. But, as the precise questions have been decided on demurrer by Judge Wallace in suits brought by these complainants against other cigar companies, I think that his decision should be followed in this case.
Demurrer overruled, with leave to defendant to answer within 20 days on payment of costs.